     1:21-cv-02212-SAL-PJG         Date Filed 08/13/21       Entry Number 10        Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Eric Alan Sanders,                                )           C/A No. 1:21-2212-SAL-PJG
                                                  )
                               Plaintiff,         )
                                                  )           ORDER REGARDING
        v.                                        )        AMENDMENT OF COMPLAINT
                                                  )
Aiken Regional Medical Center,                    )
                                                  )
                               Defendant.         )
                                                  )

        Plaintiff Eric Alan Sanders, proceeding pro se, brings this civil rights action pursuant to 42

U.S.C. §§ 1981, 1983, and 1986 and Title III of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12182. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2) (D.S.C.) for initial review pursuant to 28 U.S.C. § 1915. Having reviewed the

Complaint in accordance with applicable law, the court finds this action is subject to summary

dismissal if Plaintiff does not amend the Complaint to cure the deficiencies identified herein.

I.      Factual and Procedural Background

        Plaintiff alleges he was admitted to the Aiken Regional Medical Center for mental health

treatment in May 2021. Plaintiff alleges that staff at the hospital injected him with sedatives that

caused him to be “woozy” and fall in the shower, injuring Plaintiff’s back and shoulders. (Compl.,

ECF No. 1 at 5.) Plaintiff also alleges that he fell multiple other times in the shower in the same

week due to water overflowing in the shower, causing further injuries. Plaintiff claims the hospital

was negligent, careless, reckless, grossly negligent, willful and wanton because of Plaintiff’s race,

gender, and mental disability. Plaintiff claims the hospital’s treatment of him violated the ADA

and his rights under the First, Fourth, Fifth, and Eighth Amendment.




                                             Page 1 of 7
      1:21-cv-02212-SAL-PJG         Date Filed 08/13/21     Entry Number 10         Page 2 of 7




II.      Discussion

         A.     Standard of Review

         Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without prepaying the

administrative costs of proceeding with the lawsuit. This statute allows a district court to dismiss

the case upon a finding that the action “is frivolous or malicious,” “fails to state a claim on which

relief may be granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

         To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

         This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).




                                            Page 2 of 7
   1:21-cv-02212-SAL-PJG            Date Filed 08/13/21       Entry Number 10        Page 3 of 7




       B.      Analysis

               1.      42 U.S.C. § 1981

       Section 1981 guarantees equal rights to all persons in the United States “to make and

enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and

proceedings for the security of persons and property” regardless of race or color. 42 U.S.C.

§1981(a). To state a claim under § 1981, a plaintiff must show the defendant’s purposeful, racially

discriminatory actions affected a contractual relationship. Spriggs v. Diamond Auto Glass, 165

F.3d 1015, 1018 (4th Cir. 1999) (citing General Bldg. Contractors Ass’n v. Pennsylvania, 458 U.S.

375, 391 (1982)). Therefore, a § 1981 claim must “initially identify an impaired ‘contractual

relationship’ under which the plaintiff has rights.” Domino’s Pizza, Inc. v. McDonald, 546 U.S.

470, 476 (2006) (internal citation omitted).       Here, Plaintiff does not identify a contractual

relationship with the defendant. Nor does Plaintiff allege any facts that could plausibly show that

his treatment by the hospital was racially discriminatory. See Iqbal, 556 U.S. at 678 (stating Rule

8 does not require detailed factual allegations, but it requires more than a plain accusation that the

defendant unlawfully harmed the plaintiff, devoid of factual support). Therefore, Plaintiff fails to

state a claim under § 1981 upon which relief can be granted.

               2.      42 U.S.C. § 1983

       A legal action under 42 U.S.C. § 1983 allows “a party who has been deprived of a federal

right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must allege:

(1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

the alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988).



                                             Page 3 of 7
   1:21-cv-02212-SAL-PJG            Date Filed 08/13/21       Entry Number 10         Page 4 of 7




       Here, Plaintiff fails to plausibly allege that the hospital is “person,” or that the hospital was

acting under the color of state law. Plaintiff names only the Aiken Regional Medical Center as a

defendant without identifying a corporate or political body that owns and operates the hospital.

See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (noting that for purposes of § 1983

a “person” includes individuals and “bodies politic and corporate”); see, e.g., Harden v. Green, 27

F. App’x 173, 178 (4th Cir. 2001) (“The medical department of a prison may not be sued, because

it is not a person within the meaning of § 1983.”). Thus, Plaintiff fails to name a defendant who

is a “person” amenable to suit under § 1983.

       Even assuming the hospital is amenable to suit under § 1983 as named, Plaintiff fails to

plausibly allege that the hospital was acting under color of state law. See generally West, 487 U.S.

at 49 (“To constitute state action, ‘the deprivation must be caused by the exercise of some right or

privilege created by the State . . . or by a person for whom the State is responsible,’ and ‘the party

charged with the deprivation must be a person who may fairly be said to be a state actor.”) (quoting

Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 936 n.18 (1982)); see also Goldstein v. Chestnut

Ridge Volunteer Fire Co., 218 F.3d 337, 343 (4th Cir. 2000) (stating that whether the defendants

are state actors depends on, among other factors, whether the injury caused is aggravated in a

unique way by the incidents of governmental authority, the extent and nature of public assistance

and public benefits accorded the private actor, the extent and nature of governmental regulation

over the actor, and whether the state itself regards the actor as a state actor). Plaintiff alleges the

hospital was acting pursuant to South Carolina Code § 23-131-1010, a statute that does not exist,

as well as South Carolina’s “Mental Health Law.” (Compl., ECF No. 1 at 4.) But that allegation

is conclusory, does not specify a particular state statute, and without more, fails to explain how the

defendant’s actions were an “exercise of some right or privilege created by the State or by a person



                                             Page 4 of 7
   1:21-cv-02212-SAL-PJG           Date Filed 08/13/21      Entry Number 10        Page 5 of 7




for whom the state is responsible.” West, 487 U.S. at 49. Accordingly, Plaintiff fails to state a

§ 1983 claim upon which relief can be granted. 1

               3.      42 U.S.C. § 1986

       A cause of action under § 1986 allows a plaintiff to seek damages against a party who

neglects to prevent a conspiracy to violate a person’s rights in violation of 42 U.S.C. § 1985.

Therefore, a cause of action under § 1986 is dependent upon the existence of a claim under § 1985.

Trerice v. Summons, 755 F.2d 1081, 1085 (4th Cir. 1985); Davis v. Hudgins, 896 F. Supp. 561,

571 (E.D. Va. 1995), aff’d, 87 F.3d 1308 (4th Cir. 1996). Here, Plaintiff fails to even allege a

violation of § 1985, nor does he allege any facts that could plausibly show that party neglected to

prevent a conspiracy. See, e.g., A Soc’y Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir.

2011) (“We have specifically rejected section 1985 claims whenever the purported conspiracy is

alleged in a merely conclusory manner, in the absence of concrete supporting facts.”) (quoting

Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995)); see also Francis v. Giacomelli, 588 F.3d

186, 196-97 (4th Cir. 2009). Therefore, Plaintiff fails to state a § 1986 claim upon which relief

can be granted.

               4.      ADA

       Title III of the ADA bars discrimination against the disabled in places of public

accommodation owned and operated by private entities. 42 U.S.C. § 12182. To state a claim

pursuant to Title III, a plaintiff must show that: (1) he is disabled within the meaning of the ADA;

(2) the defendant owns, leases, or operates a place of public accommodation; and (3) the defendant



       1
           Additionally, the court concludes that Plaintiff’s conclusory citation to several
Constitutional Amendments, without more, also fail to plausibly show that Plaintiff states a § 1983
claim upon which relief can be granted. Plaintiff does not specify which provisions within the
amendments he believes were violated, nor does he provide facts that would show an apparent
constitutional violation. See Iqbal, 556 U.S. at 678.
                                            Page 5 of 7
   1:21-cv-02212-SAL-PJG           Date Filed 08/13/21       Entry Number 10        Page 6 of 7




discriminated against him because of his disability. J.D. by Doherty v. Colonial Williamsburg

Found., 925 F.3d 663, 669-70 (4th Cir. 2019). Here, Plaintiff does not provide any facts that could

plausibly show that his treatment at the hospital was discriminatory based on any disability.

Plaintiff merely alleges he was given sedatives and exposed to an overflowing shower. Plaintiff

does not provide any facts that could plausibly show those events occurred because of any

disability. See Iqbal, 556 U.S. at 678. Therefore, Plaintiff fails to state an ADA claim upon which

relief can be granted.

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects the

deficiencies identified above. 2 If Plaintiff fails to file an amended complaint that corrects those

deficiencies, this action will be recommended for summary dismissal pursuant to 28 U.S.C. § 1915.

       IT IS SO ORDERED.



                                               __________________________________________
August 13, 2021                                Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

        Plaintiff’s attention is directed to the important WARNING on the following page.



       2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                             Page 6 of 7
   1:21-cv-02212-SAL-PJG          Date Filed 08/13/21      Entry Number 10       Page 7 of 7




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 7 of 7
